731 N.W.2d 756 (2007)
Dennis G. SIMPSON, Plaintiff-Appellee,
v.
BORBOLLA CONSTRUCTION & CONCRETE SUPPLY, INC. and Cincinnati Insurance Company, Defendants-Appellants, and
Fluor Constructors International, Inc. and Travelers Casualty & Surety Company, Defendants-Appellees, and
Silicosis Dust Disease & Logging Industry Compensation Fund, Defendants.
Docket No. 133274. COA No. 264106.
Supreme Court of Michigan.
June 1, 2007.
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The application for leave to appeal January 25, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address whether the Court of Appeals erred in holding that Rakestraw v. General Dynamics Land Systems, Inc., 469 Mich. 220, 666 N.W.2d 199 (2003), does not apply where the preexisting condition is work-related. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.